Colt, J.
The rights, if any, which the legal representatives of Ellis Blackinton now have under the marriage contract cannot be availed of by them in the Probate Court as a bar to his widow’s application for an allowance out of his estate. There is no power in that court to try the validity of that contract or to give effect to its provisions. Its jurisdiction over all matters relating to the settlement of the estates of deceased persons is limited and exclusive. The distinction between the probate and the common law courts in this Commonwealth is like that which formerly existed between the ecclesiastical and common law courts of England. The powers of the court of probate are mainly defined by statute, and do not extend to the decision of all controverted questions connected with the settlement of estates. It has no general equity jurisdiction. Nor can this court, as the supreme court of probate, exercise its general equity powers upon an appeal from the court of probate, but it is bound to make only such decree as that court should have made. Grinnell v. Baxter, 17 Pick. 383. Peters v. Peters, 8 Cush. 529.
The difficulties in the way of allowing the marriage contract to be ■ set up as an answer to the claim of the widow to her share of the personal estate were considered as insuperable in Sullings v. Richmond, 5 Allen, 191. Beeree affirmed.